Opinion issued May 5, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00809-CV
                           ———————————
                      KENNARD LAW, P.C., Appellant
                                       V.
    THE DOCUMENT GROUP, INC. D/B/A ENCASE LEGAL, Appellee


                   On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-10630


                         MEMORANDUM OPINION

      Appellant, Kennard Law, P.C., has neither established indigence for

purposes of appellate costs nor paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. CIV. P. 145; TEX. R. APP. P. 37.3(a).

After being notified that this appeal was subject to dismissal, appellant has not
responded to this Court’s notice and a clerk’s record has not been filed. See TEX.

R. APP. P. 37.3(b), 42.3(b), (c).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any pending motions as moot.

                                    PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2